Name: Council Decision (CFSP) 2017/1338 of 17 July 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: migration;  international affairs;  Africa;  criminal law;  international trade
 Date Published: 2017-07-18

 18.7.2017 EN Official Journal of the European Union L 185/49 COUNCIL DECISION (CFSP) 2017/1338 of 17 July 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333 (1). (2) The Council has previously noted the importance of stability in Libya and has offered to provide support to the Libyan authorities as recognised under the Libyan Political Agreement, to counter the smuggling of migrants and trafficking in human beings. (3) The smuggling of migrants and trafficking in human beings contributes to destabilising the political and security situation in Libya. (4) Restrictions should be applied to the export of certain products to Libya which may be used to facilitate the smuggling of migrants and trafficking in human beings. (5) Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 10 of Decision (CFSP) 2015/1333 is replaced by the following: Article 10 1. Member States shall require their nationals, persons subject to their jurisdiction and firms incorporated in their territories or subject to their jurisdiction to exercise vigilance when doing business with entities incorporated in Libya or subject to Libya's jurisdiction, and any individuals and entities acting on their behalf or at their direction, and entities owned or controlled by them, with a view to preventing business that could contribute to violence and the use of force against civilians. 2. The sale, supply, transfer or export of certain vessels and motors to Libya which could be used in the smuggling of migrants and trafficking in human beings, by nationals of Member States or through the territories of Member States or using their flag vessels or aircraft, shall be subject to an authorisation by the competent authority of the Member State whether originating in its territory or not. 3. The competent authorities of Member States shall not grant any authorisation for the sale, supply, transfer or export of the items referred to in paragraph 2 if they have reasonable grounds to believe that the item would be used in the smuggling of migrants and trafficking in human beings. 4. Paragraph 2 shall not apply to the sales, supply, transfer or exports made by the authorities of Member States to the Libyan government. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015, p. 34).